Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports relating to the consolidated financial statements and financial statement schedule of Advanced Drainage Systems, Inc. and subsidiaries (which report expresses an unqualified opinion and includes an explanatory paragraph regarding the Company’s adoption on April 1, 2016 of the new accounting guidance at ASU 2015-17 Balance Sheet Classification of Deferred Taxes on a prospective basis) and the effectiveness of Advanced Drainage Systems’ internal control over financial reporting (which report expresses an adverse opinion on the Company’s internal control over financial reporting because of material weaknesses) dated May 30, 2017, appearing in the Annual Report on Form 10-K of Advanced Drainage Systems, Inc. for the year ended March 31, 2017. /s/ Deloitte & Touche LLP Columbus, Ohio
